Citation Nr: 0410244
Decision Date: 04/20/04	Archive Date: 07/21/04

DOCKET NO. 01-06 814A                       DATE APR 2, 02004

On appeal from the Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to an initial compensable evaluation for residuals of a shell fragment wound of the right knee.

2. Entitlement to an initial compensable evaluation for residuals of a shell fragment wound of the left knee.

REPRESENTATION

Appellant represented by: Miljtary Order of the Purple Heart of the U.S.A.

WITNESSES AT HEARING ON APPEAL

The veteran and an acquaintance



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The veteran served on active duty from November 1951 to September 1957 and from June 1959 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
March 2000 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in Waco, Texas. The Board remanded this case back to the RO for further development in May 2003.

FINDINGS OF FACT

1. An relevant evidence necessary to render a decision on the veteran's claims has been obtained by the RO, and the RO has notified him of the type of evidence needed to substantiate his claims.

2. The veteran's right knee scar is productive of no current limitation of function or other symptomatology.

3. The veteran's left knee scar is productive of no cunent limitation of function or other symptomatology.

- 2 



CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial compensable evaluation for residuals of a shell fragment wound of the right knee have not been met. 38 U.S.C.A. §_ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Codes 7803-7805 (2003); 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2002).

2. The criteria for entitlement to an initial compensable evaluation for residuals of a shell fragment wound of the left knee have not been met. 38 U.S.C.A. §_ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159,4.1,4.7,4.118, Diagnostic Codes 7803-7805 (2003); 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9,2000, the Veterans Claims Assistance Act of 2000 (VCAA). Pub. L. No.1 06-475, 114 Stat. 2096 (2000) was enacted. The VCAA redefines VA 's obligations with respect to its duty to. assist the c1aimant with the development or facts pertinent to a c1aim and inc1udes an enhanced duty to notify the claimant as to the information and evidence necessary to substantiate a claim for VA benefits. This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA or filed before the date of enactment and not yet final as or that date. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

The final rule implementing the VCAA was published on August 29, 2001. 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001 ) (codified as amended at 38 C.F.R. §§ 3.102. 3.156(a), 3.159 and 3.326(a)). These regulations, likewise, apply to any claim for benefits received by VA on or after November 9, 2000, as well as to any claim filed before that date but not decided by VA as of that date, with the exception of the amendments to 38 C.F.R. § 3.156(a) (relating to the definition of new and material evidence) and to the second sentence of§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA assistance in the case of claims to reopen previously denied final claims). which apply to any application to reopen a finally decided claim received on or after August 29, 2001. See 66 Fed. Reg. 45,620 (Aug. 29, 2001).


In this case, the Board finds that a11 relevant facts have been properly developed in regard to the veteran's claims, and no further assistance is required in order to comply with VA's statutory duty to assist him with the development of facts pertinent to his claims. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Specifica11y, the RO has obtained records corresponding to medical treatment reported by the veteran and has afforded him multiple VA examinations addressing his service-connected disorders.

Also, the Board is satisfied that VA's duty to notify the veteran of the evidence necessary to substantiate his claims has been met. The RO informed him of the need for such evidence in a January 2001 letter. By this letter, the RO has also notified the veteran of exactly which portion of that evidence (if any) was to be provided by him and which portion VA would attempt to obtain on his behalf. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board further notes that the United States Court of Appeals for Veterans Claims' (Com1's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for V A benefits.

The Board is aware that the appealed rating decision preceded the RO's January 2001 VCAA notice. Subsequent to that notice, however, the RO readjudicated the veteran's claims in a September 2003 Supplemental Statement of the Case. Consequently, the veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices. Therefore, the Board finds that any defect with respect to the VCAA notice requirement in this case constituted harmless error and should not preclude consideration of this appeal at the present time. See also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of

- 4 



earning capacity. Individual disabi1ities are assigned separate diagnostic codes. See 38 ,D.S.C.A. § 1155; 38 C.F.R. § 4.1. In cases where entitlement to compensation has already been established and an increase in the disabi1ity rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown. 7 Vet. App. 55,58 (1994). However, in cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at
issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appea1. See generally Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher. evaluation wi]] be assigned if the disabi1ity picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. .\cc 38 C.F.R. § 4.7. In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

In a March 2000 rating decision, the RO granted service connection for right and left knee scars on the basis that such scars were the residuals of shell fragment wounds in service. Separate zero percent evaluations were assigned, effective from July 1999. These evaluations have since remained in effect and are at issue in this case.

The veteran's February 2001 VA scars examination revealed a basically normal left knee, with two scars associated with a shell fragment. On the right knee, there was a scar measuring two centimeters by five centimeters, as well as an area about one centimeter long where the shell fragment apparently came out. The examination revealed range of motion from zero to 135 degrees, with no other abnormalities. Photographs of the scars were included with the examination report.

During his May 2002 VA hearing, the veteran reported that his knee scars sometimes bothered him with walking.

- 5 



The veteran's February 2003 VA examination revealed range of motion of both knees from zero to 120 degrees, with tenderness inferiorly and media]]y to both knees. There was no evidence of fluid, crepitus, or laxity of both knees. The veteran reported some discomfort about his knees, but the examiner noted that the veteran's minimal pain and weakness of the knees "is not thought to be secondary to his war inflicted wounds." In an August 2003 addendum, the examiner opined that "there are no residuals of shell fragment wound in either the right or left knee," with no evidence of limitation of motion of the knees, subluxation, lateral instability, neurological deficits, or significant scars.

The diagnostic criteria for evaluating skin disorders have recently been revised. 67 Fed Reg. 49590-49599 (July 31,2002). These revisions, however, have been minimal with regard to scars not involving the head, face, and neck.

Under the old diagnostic code provisions, a maximum 10 percent evaluation could be assigned in cases of a poorly nourished and repeatedly ulcerated superficial scar (Diagnostic Code 7803) or an objectively painful superficial scar (Diagnostic Code 7804). Alternatively, such a scar could be evaluated on the basis of limitation of function of the part affected under Diagnostic Code 7805.

Under the new diagnostic code provisions, effective only from August 30, 2002, a maximum 10 percent evaluation may be assigned in cases of an unstable superficial scar (Diagnostic Code 7803) or a painful superficial scar (Diagnostic Code 7804). Al1ematively, such a scar may be evaluated on the basis of limitation of function of the part affected under Diagnostic Code 7805.

The Board is aware that the veteran has reported some degree of pain and discomfort in the knees. The VA doctor who examined him in February 2003, however, found no evidence whatsoever suggesting current knee symptomatology that \vas attributable to his scars. Moreover, none of the symptoms listed in Diagnostic Codes 7803 and 7804, including u1ceration, pain, and instability, have been shown objectively in this case. Rather, with regard to the veteran's scars, his examinations have been within normal limits except to the extent that his scars are visible.

- 6 



Overa11, the evidence does not support an initial compensable evaluation for either of the veteran's scars, and the preponderance of the evidence is therefore against his claims for those benefits. In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the veteran's claim. See Gilbert v. Derwinski, ] Vet. App. 49, 55 (1990); 38 U .S.C.A. § 51O7(b).

The Board has based its decision in this case upon the applicable provisions of the VA's Schedule for Rating Disabilities. The veteran has submitted no evidence showing that his service-connected scars have markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations, and there is also no indication that these disorders have necessitated frequent periods of hospitalization during the pendency of this appeal. As such; the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extraschedular evaluations in "exceptional" cases. See Bagwell v. Brown, 9 V C1. A pp. 337,338-39 (1996); Floyd v. Brown, 9 Vet. App. 88,94-95 (1996); Shjpwash v. Brown, 8 Vet. App. 218,227 (1995).

- 7 



ORDER

The c1airn of entitlement to an initial compensable evaluation for residuals of a shell fragment wound of the right knee is denied.

The c1aim of entitlement to an initial compensable evaluation for residuals of a shell fragment wound of the left knee is denied.

	WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

- 8 




